Citation Nr: 1021530	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1970. 

This appeal comes before the Board of Veterans Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified at a March 2010 video-conference 
hearing.

As explained below, the Board reopens the Veteran's claim of 
entitlement to service connection for PTSD.  The merits of 
the claim are addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   In an October 2005 rating decision, the RO denied 
service connection for PTSD.  The Veteran did not appeal.

2.  New and material evidence has been received since the 
October 2005 rating decision in support of the Veteran's 
claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
October 2005 rating decision, and thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Given that this decision reopens the claim of entitlement to 
service connection for PTSD, a detailed explanation of how VA 
complied with the Veterans Claims Assistance Act of 2000 is 
unnecessary.

Analysis

The claim of entitlement to service connection for PTSD was 
most recently denied in an October 2005 rating decision.  As 
there was no timely appeal, the October 2005 denial of 
service connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

The present claim was initiated by the Veteran in May 2007.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2005 rating decision, the evidence 
failed to show a diagnosis of PTSD and the Veteran also 
failed to provide information regarding any in-service 
stressor.  Since that rating decision, additional VA medical 
records associated with the claims file show that the Veteran 
has been diagnosed as having PTSD.  Furthermore, the Veteran 
has presented allegations pertaining to in-service stressors.  
This evidence is clearly new in that it was not previously of 
record and it is so significant that it must be reviewed in 
connection with the current claim.  The Veteran has therefore 
presented new and material evidence to reopen the claim of 
service connection for PTSD.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  
Hodge.  Further development is therefore required.  38 C.F.R. 
§ 3.159(c)(4).  This will be discussed in the remand below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.


REMAND

Although the Veteran originally filed a claim for service 
connection of entitlement to service connection for PTSD 
alone, the Board will expand the issue to include entitlement 
to service connection for any acquired psychiatric 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, 
at the March 2010 hearing, the representative emphasized that 
the medical evidence shows diagnoses of depression based upon 
the same symptomatology associated with the Veteran's claimed 
PTSD.  Accordingly, the Board is expanding the issue on 
appeal at this time, and will consider whether service 
connection may be awarded for an acquired psychiatric 
disorder, to include PTSD.

VA medical treatment reports show current diagnoses of major 
depression and PTSD.  

The Veteran's personnel records show that he was assigned to 
Headquarters and Headquarters Battery, 3rd Battalion, 13th 
Artillery, 25th Infantry Division from January 1968 to 
January 1969.  His principal duties were listed as armor unit 
supply specialist and cook.  The appellant states that his 
unit was stationed at Cu Chi, Republic of Vietnam, and he 
reports that his base camp was subjected to frequent mortar 
and artillery attacks.  He alleged seeing dead bodies being 
brought back from the field.  He also relayed an incident in 
which 30 members of Bravo Battery, which purportedly was part 
of the 3rd Battalion, 13th Artillery, were killed.  He 
indicated that this incident occurred sometime in 1968 during 
the last half of his tour.  

While some effort was made to verify the appellant's 
statements, the efforts undertaken did not fulfill VA's duty 
to assist.  Moreover, the Board notes that in  
http://www.bravo313.com/aareport.php the combat service of 
Bravo Battery is discussed.  While the appellant was not a 
member of Bravo Battery in light of his contentions, his 
stressor statements with the corresponding dates should be 
sent to the US Army and Joint Services Records Research 
Center (JSRRC) for corroboration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided by the 
appellant.  The RO should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the Veteran's asserted in-
service stressors.  In this regard, the 
JSRRC is to consider 
http://www.bravo313.com/aareport.php, and 
determine the relative location of the 
appellant's unit to Bravo Battery at the 
time of the described engagements with the 
enemy.  All appropriate development must 
be undertaken.

2.  Thereafter, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be undertaken.  The RO 
should provide the examiner with a list of 
any corroborated stressors.  The examiner 
must express an opinion as to whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that any diagnosed 
psychiatric disorder was caused or 
aggravated by his time in service.  The 
examiner must make specific findings as to 
whether any independently corroborated in-
service stressor caused or aggravated his 
claimed PTSD, or any other psychiatric 
disorder.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed psychiatric disorder 
is unknowable.

The examiner should provide a copy of 
their curriculum vitae with the 
examination report.

3. The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD on the merits. If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


